SMITH, P. J.
The defendants being convicted in the criminal court of Lafayette county on an information filed by the prosecuting attorney in that court against them for violating section 3854, Revised ■ Statutes, appealed to this court.
The right of appeal does not exist except as the résult cf statutory enactment.. The only section relating to a defendant taking an appeal is where he is convicted on a charge contained in an indictment. R. S. 1889, section 4277. There is no such enactment as to informations. The right of appeal is unknown at the common law. State v. Brown, 153 Mo. 578; 55 S. W. Rep. 76. For these reasons the appeal must be dismissed.
All concur.